In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-19-00209-CR &
                   06-19-00210-CR



         KYLE ANDREW BUTLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
                 Lamar County, Texas
           Trial Court Nos. 27382 & 27535




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER
       Our review of the reporter’s record and the clerk’s record indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

The reporter’s record and the clerk’s record contain the name of a person who was a minor at the

time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

reporter’s record and the clerk’s record contain sensitive data, we order the clerk of this Court or

her appointee, in accordance with Rule 9.10(g), to seal the electronically filed reporter’s record

and clerk’s record.

       IT IS SO ORDERED.



                                                      BY THE COURT



Date: April 17, 2020




                                                 2